                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


CHARLES M. BUTLER, III and                        CV 17-50-BLG-SPW-TJC
CHLOE BUTLER

                    Plaintiffs,                   ORDER GRANTING
                                                  MOTION TO STRIKE
vs.
                                                  SUPPLEMENTAL EXPERT
UNIFIED LIFE INSURANCE                            REPORTS
COMPANY; HEALTH PLANS
INTERMEDIARIES HOLDINGS,
LLC, doing business as Health
Insurance Innovations, doing business
as Health Insurance Innovations, Inc.;
ALLIED NATIONAL, INC.;
NATIONAL BROKERS OF
AMERICA, INC.; THE NATIONAL
CONGRESS OF EMPLOYERS, INC.;
and DOES 1-10
                   Defendants.


      Pending before the Court is Defendants Unified Life Insurance Company

and Allied National, Inc.’s (“Unified/Allied”) Motion to Strike Plaintiffs’

Supplemental Expert Reports. (Doc. 123). The Motion has been referred to the

undersigned under 28 U.S.C. § 636(b)(1)(B), and is fully briefed and ripe for the

Court’s review.

      Having considered the parties’ submissions, the Court finds the motion

should be GRANTED.

                                          1
I.    BACKGROUND

      On February 22, 2018, the Court issued a Scheduling order setting the

deadline for disclosure of liability experts for June 15, 2016 and rebuttal expert

disclosures for July 15, 2018. (Doc. 66.) The discovery deadline was September

14, 2018. (Id.)

      On June 15, 2018, Plaintiffs provided expert disclosures for three expert

witnesses: Cori M. Cook, Jim Edwards, and Christina L. Goe. (Doc. 124-1.)

      Ms. Cook was deposed on September 20, 2018 and Mr. Edwards was

deposed on September 25, 2018.

      On September 28, 2019, more than three months after the expert disclosure

deadline, and after Ms. Cook and Mr. Edwards had been deposed, Plaintiffs

provided a “First Supplemented” report from Ms. Cook. (Doc. 124-2 at1-21.)

Plaintiffs provided a “First Supplemented” report from Mr. Edwards a few days

later, on October 1, 2018. (Id. at 22-41.) Ms. Cook’s supplemental report

disclosed three new opinions. (Id. at 19-21.) Mr. Edwards’ supplemental report

provided an expanded analysis for his opinions. (Id. at 32, 35-37.)

      Unified/Allied now move to strike the supplemental expert reports of Ms.

Cook and Mr. Edwards as untimely. (Doc. 123.) Unified/Allied contend the

experts did not identify, or base their opinions on, any significant new information

that was unavailable to them prior to June 15 or July 15. Plaintiffs counter that the

                                          2
supplemental reports addressed new information that was revealed in discovery

after the initial disclosures had been made.

II.   ANALYSIS

      Federal district courts routinely set schedules and deadlines in order to

manage the efficient and orderly resolution of cases. Wong v. Regents of Univ. of

California, 410 F.3d 1052, 1060 (9th Cir. 2005). The Ninth Circuit has observed:

      Those efforts will be successful only if the deadlines are taken
      seriously by the parties, and the best way to encourage that is to
      enforce the deadlines. Parties must understand that they will pay a
      price for failure to comply strictly with scheduling and other orders,
      and that failure to do so may properly support severe sanctions and
      exclusions of evidence. The Federal Rules of Civil Procedure
      explicitly authorize the establishment of schedules and deadlines, in
      Rule 16(b), and the enforcement of those schedules by the imposition
      of sanctions, in Rule 16(f).

Id. Yet, “[d]eadlines must not be enforced mindlessly.” Id. Sometimes

there may be good reason to permit expert opinions to be disclosed after the

established deadline. Id.

      Federal Rule of Civil Procedure 26(a) requires the parties to make their

expert witness disclosures “at the times and in the sequence that the court orders.”

Fed.R.Civ.P. 26(a)(2)(D). Rule 26(e) requires the supplementation of expert

reports “in a timely manner” upon discovery of new information. Fed.R.Civ.P.

26(e)(1)(A); Plentyhawk v. Sheikh, 2016 WL 3086404, *3 (D. Mont. May 31,

2016). Rule 26(e), however, “does not give license to sandbag one’s opponent

                                          3
with claims and issues which should have been included in the expert witness’

report.” Id. (citing Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D. 625, 639 (D.

Haw. 2008)). “The duty to supplement is not an opportunity to add to information

which should have been disclosed initially under Rule 26(a).” Erickson v. Ford

Motor. Co., 2007 WL 5527512, *6 (D. Mont. Nov. 14, 2007). Rather,

“[s]upplementation under the Rules means correcting inaccuracies, or filling the

interstices of an incomplete report based on information that was not available at

the time of the initial disclosure.” Keener v. U.S., 181 F.R.D. 639, 640 (D. Mont.

1998).

         “Rule 37 ‘gives teeth’ to Rule 26’s disclosure requirements by forbidding

the use at trial of any information that is not properly disclosed.” 1 Goodman v.

Staples The Office Superstore, LLC, 644 F.3d 817, 827 (9th Cir. 2011) (citing Yeti

by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001).

The exclusionary sanction is “self-executing” and “automatic.” Id. It is “designed

to provide a strong inducement for disclosure,” and does not require a finding of



1
    Rule 37 provides in relevant part:

         If a party fails to provide information or identify a witness as required
         by Rule 26(a) or (e), the party is not allowed to use that information or
         witness to supply evidence on a motion, at a hearing, or at a trial,
         unless the failure was substantially justified or is harmless.

Fed. R. Civ. P. 37(c)(1).
                                            4
willfulness or bad faith. Yeti, 259 F.3d at 1106. The only exception to the

exclusion is “if the parties’ failure to disclose the required information is

substantially justified or harmless.” Id. The party seeking to avoid Rule 37’s

exclusionary sanction bears the burden to prove justification or harmlessness. Id.

at 1107.

      Unified/Allied argue Ms. Cook and Mr. Edwards’ expert reports were

improperly supplemented. As Unified/Allied correctly point out, the experts’

supplemental opinions were based on information that was available to Plaintiffs

prior to the disclosure deadline. (See Doc. 124 at 3-6.) New information under the

Rules means “information that was not available at the time of the initial

disclosure.” Keener, 181 F.R.D. at 640. The new information standard is not met

where the party had “access to correct information well in advance of the expert

disclosure deadline.” Plentyhawk, 2016 WL 3086404 at *4.

      Here, the experts’ supplemental opinions can all be linked to previously

disclosed information. For example, the Data iSight methodology that is the

subject of Ms. Cook’s first supplemental opinion (Doc. 124-2 at 19), was

referenced in Plaintiffs’ Complaint and First and Second Amended Complaints.

(See Docs. 1 at ¶ 24; 9 at ¶24; 47 at ¶24.) Allied’s expert also discussed the Data

iSight methodology in his report, but Ms. Cook did not issue a rebuttal. (Doc. 124-

3.) Ms. Cook’s second new opinion regarding the Claim Supervisor’s familiarity

                                           5
with the Policy (Doc. 124-2 at 20) was partly based on Laura Rankin’s deposition

which occurred on June 7, 2018. (Doc. 154 at 3.) Finally, Ms. Cook’s third new

opinion regarding the promise of network coverage (Doc. 124-2 at 20) was

referenced in Plaintiffs’ Complaints, Plaintiffs’ Preliminary Pretrial Statement, and

was partially based on the deposition of William Corchado, which was conducted

prior to June 15, 2018. (Docs. 1 at ¶ 24; 9 at ¶ 24; 47 at ¶24; 61 at 12; 124 at 5.)

      Similarly, the information underlying Mr. Edwards’ expanded opinions was

based on documents and depositions that were available to Plaintiffs before June

15 or July 15, 2018. (Compare Docs. 124-1 at 23 and 124-2 at 24 (identifying the

same “Information Considered” in both Mr. Edwards initial and supplemental

reports). As such, the Court does not find Plaintiffs’ supplemental expert opinions

were based on the discovery of new information.

      To the extent the experts’ supplemental opinions were based on depositions

that occurred after July 15 rebuttal deadline, the supplemental reports are

nevertheless untimely. Rule 26(e) creates a duty to supplement “in a timely

manner.” Fed.R.Civ.P. 26(e)(1)(A). But Plaintiffs were not diligent in

supplementing their expert reports. For instance, Dave Scanlin was deposed on

July 27, 2018, shortly after the July 15, 2018 rebuttal deadline. According to

Plaintiffs, the transcript was available four days later. (Doc. 154 at 3.) Yet the

supplemental expert reports were not provided until two months later, after

                                           6
Plaintiffs’ experts had already been deposed. The Court finds Plaintiffs have not

met their burden to show that the late supplementation is substantially justified or

harmless. As such, Plaintiffs’ supplemental expert reports are subject to exclusion

under Rule 37.

      “If full compliance with Rule 26(a) and 26(e)(1) is not made, Rule 37(c)(1)

mandates some sanction, the degree and severity of which are within the discretion

of the trial judge.” Keener, 181 F.R.D. at 641. Before striking an expert report

under Rule 37, courts may consider the following factors: “(1) the public’s interest

in expeditious resolution of litigation, (2) the court’s need to manage its docket, (3)

the risk of prejudice to the other parties, (4) the public policy favoring disposition

of cases on their merits, and (5) the availability of less drastic sanctions.”

Plentyhawk, 2016 WL 3086404 at *4.

      Here, the Court finds these factors weigh in favor of exclusion, rather than a

less drastic sanction. The supplemental reports were not provided until after the

experts’ depositions, and after the discovery deadline had lapsed. As such, if the

Court were to authorize the untimely supplementation, the Court would have to

substantially modify the Scheduling Order to reopen discovery after it has been

closed for approximately a year. The Court declines to do so. The Court finds

Plaintiffs will not be unduly prejudiced by exclusion because they may continue to

rely on their detailed initial expert reports.

                                            7
III.   CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants

Unified and Allied’s Motion to Strike Supplemental Expert Reports (Doc. 123) is

GRANTED. The “First Supplemented Expert Report of Cori M. Cook” and the

“First Supplemented Expert Report of Jim Edwards” are hereby stricken.

IT IS ORDERED.

DATED this 18th day of September, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge




                                       8
